DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 25-28, filed 12/04/2020, with respect to claims 1-3, 8, 9, 14, 16, and 17 have been fully considered and are persuasive.  The rejection 35 U.S.C. section 102(a)(1) or (a)(2) of 1-3, 8, 9, 14, 16, and 17 has been withdrawn. 
Applicant’s arguments, see pages 28-29, filed 12/04/2020, with respect to 4, 10, and 18 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claims 4, 10, and 18 has been withdrawn. 

Allowable Subject Matter
Claims 1, 8, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims in discussion is the inclusion of “wherein the signal includes information on an identifier of the UE; transmitting, to a base station, the signal... including information regarding a resource grant for an uplink transmission, the resource grant corresponding to the identifier of the UE: and identifying the resource grant by performing a backoff policy to acquire the resource grant, wherein the response signal is scrambled by the base station using a scheduling request- radio network temporary identifier (SR-RNTI) which is obtained from a scheduling request signal time-frequency resource for the UE” as the prior art 

Claims 3-4, 5, 7, 9-13, 17-19, and 21 are allowed as they depend on an allowed claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476